DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 3/8/2021.
Claims 9, 11, 15 and 19 have been amended.
Claims 10 and 18 have been cancelled.
Claims 21-22 are newly added.
Claims 1-9, 11-17 and 19-22 remain pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-9, 11-17 and 19-22 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 9 and 15.
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach following limitations specified in the independent claims 1, 9 and 15:
“…select, by random selection, a second subset of test cases selected from the plurality of test cases for testing the software application…receive a second set of outcomes associated with the second subset of the plurality of test cases and generate, based at least in part on the first set of outcomes and the second set of outcomes, a comparison between the test case selection model and the random selection of test cases
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191